DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
37 C.F.R. 1.121(c)(2) recites that “The text of any added subject matter must be shown by underlining the added text.”.  In Claim 1, lines 14-17 the added subject matter  was not underlined.  Accordingly, the amendments to claim is non-compliant. 
However, in the interest of compact prosecution, examination of the claims on the merits follows.  For present examination purposes, the extra text in claim 1 is interpreted as being added.
The amendment filed on 8/26/2022 has been entered. Claims 1-3, 5-12, 19-27 remain pending the application. 

Response to Arguments
Applicant's arguments filed on 8/26/2022 have been fully considered but they are moot. 
Applicant argues on page 8 that previous rejection fails to address the newly added limitations to the independent claims. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Lieberman et al. (US20170340350, hereafter Lieberman), Ito et al. (US20090292171, hereafter Ito), and Glossop (US20060184016) to disclose these limitations in the claims. Accordingly, this argument is moot.

Claim Objections
Claim 20 is objected to because of the following informalities:
In claim 20, under bullet (i) “a distal end of the flexible tool” should be changed to “the distal end of the flexible tool” since it is clear from the context of the claim and the specification that the Applicant intended to refer to the same distal end of the flexible tool previously set forth.
In claim 20, line 2; “the working channel”  should be changed to “the least one working channel” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (WO2015088961) and Lieberman et al. (US20170340350, hereafter Lieberman).
Regarding claim 1, Lucas discloses a guide sheath (Lucas, Pg 8, lines 16-30; “The needle systems disclosed herein comprise an outer sheath and a flexible needle. […] These features of the needle systems disclosed herein may enhance the steerability, stability, and distance/trajectory control of a needle during insertion in a minimally invasive procedure. Thus, the needle systems disclosed herein may improve the performance of steerable needles, and may increase the range of suitable applications for steerable needles. For example, in one instance, the flexible needle systems disclosed herein may enable the user to more accurately reach and sample a target biopsy location, more easily navigate around critical structures, and decrease the chance of inaccurate biopsies”) comprising:
(a) an origin port comprising a plurality of proximal channel openings (Lucas, Pg 17, lines 10-14; “the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”) (Lucas, Figures 21-23 showing proximal ports) (Lucas, Pg 34, lines 2-10; “In the pictured embodiment, the needle handle 605 includes a primary port 625 and a secondary port 630. In alternative embodiments, the needle handle 605 may have a different configuration and/or number of ports”) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”);
(b) a destination port comprising a plurality of distal channel openings, wherein the destination port is distal to the origin port (Lucas, Pg 17, lines 10-14; “the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”) (Lucas, Figures 3A-3C, 14-15, and  21-23 showing distal channel openings) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”);
(c) a shaft (one or more lumens) between the origin port and the destination port, the shaft comprising:
(i) a plurality of channels, wherein each channel of the plurality of channels connects one proximal channel opening of the plurality of proximal channel openings to one distal channel opening of the plurality of distal channel openings (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), and
(ii) an articulating portion at a distal end of the shaft, wherein a distal end of the articulating portion is connected to the destination port (Lucas, Pg 3, lines 4-13; “an elongate, flexible member. In one aspect, the elongate, flexible member extends from a proximal end to a distal end, and includes a sensor system”) (Lucas, Pg 17, lines 19-23; “the distal portion 234 is configured to actively articulate in response to the teleoperational assembly and/or control signals from the actuator 210”), the destination port comprising the plurality of distal channel openings, wherein the destination port is distal to the origin port (Lucas, Pg 17, lines 10-14; “the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”) (Lucas, Figures 3A-3C, 14-15, and  21-23 showing distal channel openings) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”); and
(d) a position sensor located at the destination port, wherein the position sensor is configured to cooperate with an image guided surgery (IGS) navigation system to determine a current position of the position sensor (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”) (Lucas, Figure 15; showing the position sensor adjacent to the destination port as described in the citation above) (Lucas, Pg 36-37; “The data read by the sensor system 235 can be converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the medical instrument 805”) (Lucas, Pg 10, lines 11-17; “The teleoperational medical system 100 also includes a sensor system 108 with one or more sub-systems for receiving information about the instruments of the teleoperational assembly. Such sub-systems may include a position sensor system (e.g., an electromagnetic (EM) sensor system);”) (Lucas, Pg 15, lines 15-20; “The sensor system 235 can determine the position, orientation, speed, pose, and/or shape of the distal end 232 and/or of one or more discrete segments along the needle 225. The data read by the sensor system 235 is converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the needle 225”);
wherein each channel of the plurality of channels is adapted to receive a flexible surgical tool at that channel's proximal channel opening and guide the flexible surgical tool to that channel's distal channel opening as the flexible surgical tool is advanced into that channel (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”).
Lucas does not clearly and explicitly disclose wherein at least one channel of the plurality of channels is configured to transfer fluid between the origin port and the destination port.
In an analogous insertion system for multiple instruments field of endeavor Lieberman disclose wherein at least one channel of a plurality of channels is configured to transfer fluid between an origin port and a destination port (Lieberman, Para 88; "The cannula 2200 comprises discrete channels, each completely bounded by the cannula structure and defining: [...] ii) an endoscope channel 2212 having an endoscope 2214 received therein; iii) a fluid ingress channel 2208; and iv) a fluid egress channel 2210") (Lieberman, Para 61; "Accordingly, in an embodiment, non-circular fluid ingress and/or egress channels are employed to reduce the overall cross sectional profile of the device, while still allowing sufficient fluid flow").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas wherein at least one channel of the plurality of channels is configured to transfer fluid between the origin port and the destination port in order to allow for irrigation as needed as taught by Lieberman (Lieberman Para 7 and 61).

Regarding claim 2, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above further discloses wherein the position sensor is configured to generate an electrical signal in response to a magnetic field, wherein the electrical signal generated by the position sensor is configured to indicate the position of the position sensor within the magnetic field (Lucas, Pg 15, lines 26-30; “The EM sensor system 235 may include one or more conductive coils that may be subjected to an externally generated electromagnetic field. Each coil of the EM sensor system 235 then produces an induced electrical signal having characteristics that depend on the position and orientation of the coil relative to the externally generated electromagnetic field”).

Regarding claim 3, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above further discloses wherein the origin port comprises a handle from which the shaft extends, wherein the handle is adapted to be held in a hand during use (Lucas, Pg 33, lines 8-9; “The proximal portion 600 includes a needle handle 605, a sheath handle 610, and a stabilizer tube handle 615”).

Regarding claim 10, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above further discloses the IGS system, wherein the IGS navigation system is configured to display the current position of the destination port on a pre-operative image of a surgical site based on a signal from the position sensor (Lucas, Pg 10-11; “The teleoperational medical system 100 also includes a display system 110 for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108. The display 110 and the operator input system 106 may be oriented so the operator can control the medical instrument system 104 and the operator input system 106 with the perception of telepresence. Alternatively or additionally, display system 110 may present images of the surgical site recorded and/or imaged preoperatively […] the display system 110 may display a virtual visualization image in which the actual location of the medical instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images to present the surgeon with a virtual image of the internal surgical site at the location of the tip of the medical instrument”) (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”).

Regarding claim 11, Lucas as modified by Lieberman above discloses all of the limitations of claim 10 as discussed above.
Lucas as modified by Lieberman above further discloses wherein the IGS navigation system is further configured to determine a current flex of the articulating portion and display the articulating portion on the pre-operative image based on the current position and the current flex (Lucas, Pg 15; “the sensor system 235 may be coupled to a tracking system that interrogates the shape sensor and processes the received shape data. Regardless of the specific steering mechanism of the needle 225, the usability of the needle system 205 is enhanced by the inclusion of the sensor system 235. The sensor system 235 can determine the position, orientation, speed, pose, and/or shape of the distal end 232 and/or of one or more discrete segments along the needle 225. The data read by the sensor system 235 is converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the needle 225”) (Lucas, Pg 10; “The teleoperational medical system 100 also includes a display system 110 for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108. The display 110 and the operator input system 106 may be oriented so the operator can control the medical instrument system 104 and the operator input system 106 with the perception of telepresence”).

Regarding claim 12, Lucas as modified by Lieberman above discloses all of the limitations of claim 11 as discussed above.
Lucas as modified by Lieberman above further discloses wherein the IGS navigation system is further configured to determine a position of a distal end of a deployed tool within a channel of the one or more channels and display the position of the distal end of the deployed tool on the pre-operative image (Lucas, Pg 15-16; “For example, in some embodiments, the sensor system 235 comprises a 5-DOF EM sensor configured to provide position and/or orientation data related to the tip of the needle (e.g., to allow the user to recognize where the needle tip is within the patient as the needle is extended)”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Lieberman as applied to claim 1 above, and in further Rozenfeld et al. (US20150327757, hereafter Rozenfeld).
Regarding claim 5, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above further discloses plurality of channels comprise a tool channel, wherein the tool channel is sized and configured to receive a tool (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), an endoscope (Lucas, Pg 13; “teleoperational platform 215 may enable mechanical articulation and control of a variety of medical instruments in addition to the needle system 205, such as, by way of non-limiting example, tissue graspers, electrosurgical cautery probes, retractors, staplers, vessel sealers, endoscopes, scalpels, ultrasonic shears, and suction/irrigation instruments […] traditional manually operated medical instruments, such as endoscopy”), and an illumination source (Lucas, Pg 12, lines 26-34; “The teleoperational medical system 100 may further include optional operation and support systems (not shown) such as illumination systems”).
Lucas as modified by Lieberman above does not clearly and explicitly disclose an endoscope channel, wherein the endoscope channel is size and configured to receive the endoscope, and an illumination channel, wherein the illumination channel is sized and configured to receive the illumination source.
In an analogous instrument introduction system into a patient’s body field of endeavor Rozenfeld discloses an endoscope channel, wherein the endoscope channel is size and configured to receive the endoscope, and an illumination channel, wherein the illumination channel is sized and configured to receive the illumination source (Rozenfeld, Para 173-178; “In preferred embodiments, the port has a plurality of channels, these channels can be: A channel to accommodate a standard endoscopic camera […] at least one channel comprising optical fibers or an LED to provide additional light to the surgical field to prevent blocking or shadowing caused by the surgical tool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman above to include an endoscope channel, wherein the endoscope channel is size and configured to receive the endoscope, and an illumination channel, wherein the illumination channel is sized and configured to receive the illumination source in order allow for a patient to remain in a natural body position during surgery and prevent the risk of tissue damage as taught by Rozenfeld (Rozenfeld Para 3) and in order to perform procedures where these tools are required.

Regarding claim 6, Lucas as modified by Lieberman and Rozenfeld above discloses all of the limitations of claim 5 as discussed above.
Lucas as modified by Lieberman and Rozenfeld above further discloses an irrigation and suction tool (Lucas, Pg 12, lines 26-34; “The teleoperational medical system 100 may further include optional operation and support systems (not shown) such as […] suction systems”).
Lucas does not clearly and explicitly disclose (a) an integrated endoscope positioned within the endoscope channel; (b) the irrigation and suction tool positioned within the tool channel; and (c) an illumination source positioned within the illumination channel.
However, Rozenfeld further discloses (a) an integrated endoscope positioned within the endoscope channel (Rozenfeld, Para 173-178; “In preferred embodiments, the port has a plurality of channels, these channels can be: A channel to accommodate a standard endoscopic camera”);
(b) an integrated irrigation and suction tool positioned within the tool channel (Rozenfeld, Para 173-178; “In preferred embodiments, the port has a plurality of channels, these channels can be: […] A preferably small diameter channel to provide ongoing suction, used to evacuate smoke or gas while using a laser or performing diathermy. The proximal outlet of this channel is preferably designed to attach to a standard suction tube […] Preferably at least two channels to accommodate the flexible, rotatable and articulating surgical tools. […] The tools will comprise at least: […] articulating suction handpiece in addition to or in place of the suction side-channel. The surgical tool can be selected from a group consisting of […] suction”); and
(c) an illumination source positioned within the illumination channel (Rozenfeld, Para 173-178; “In preferred embodiments, the port has a plurality of channels, these channels can be: […] at least one channel comprising optical fibers or an LED to provide additional light to the surgical field to prevent blocking or shadowing caused by the surgical tool”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman and Rozenfeld above to include an integrated endoscope positioned within the endoscope channel; (b) the irrigation and suction tool positioned within the tool channel; and (c) an illumination source positioned within the illumination channel in order allow for a patient to remain in a natural body position during surgery and prevent the risk of tissue damage as taught by Rozenfeld (Rozenfeld Para 3) and in order to perform procedures where these tools are required.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Lieberman as applied to claim 1 above, and in further view of Au et al. (WO2013056006, hereafter Au).
Regarding claim 7, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above does not clearly and explicitly disclose a second position sensor located proximal to the articulating portion, wherein the second position sensor is configured to operate with the IGS navigation system to determine a current position of the second position sensor.
In an analogous articulating insertion device field of endeavor Au discloses a position sensor located proximal to an articulating portion, wherein the second position sensor is configured to operate to determine a current position of the second position sensor (Au, Para 13; “In accordance with an aspect of the present invention, a sensor system for a catheter has a thicker proximal section containing one or more electromagnetic (EM) sensors and a thinner distal section containing a fiber shape sensor. The EM sensor can provide an accurate measurement of a base point of the distal section relative to the anatomy of a patient, while the fiber sensor measures the shape of the distal section extending from the base point”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman above to include a second position sensor located proximal to the articulating portion, wherein the second position sensor is configured to operate with the IGS navigation system to determine a current position of the second position sensor in order to allow for accurate measurement of a base point relative to the flexible distal section which reduces inaccuracy as taught by Au (Au, Para 13).

Claims 8-9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Lieberman as applied to claim 1 above, and in further view of Hart et al. (US20170209672, hereafter Hart).
Regarding claim 8, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above further discloses a control wire having a first end fixed at distal end of the guide sheath and a second end proximal to the first end to cause the articulating portion to flex in a first direction (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) hat extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225”).
Lucas does not clearly and explicitly disclose that the second end of the control wire may be retracted to cause the articulation.
In an analogous inserted lumen device field of endeavor Hart discloses that a second end of a control wire may be retracted to cause articulation (Hart, Para 25-29; "The articulation of catheters is normally performed by actuating pull-wires that extend the length of the catheter and are attached to the distal end of an articulating section of a catheter. In order to articulate the catheter, the pull-wire is displaced at the proximal end to articulate the distal end of the catheter. Typically, the amount that an articulating section of a catheter articulates is determined by calculating the change in path length that an actuating pull-wire takes. [...] Based on the pull-wire displacement command, a motor servo can apply the appropriate electrical current to produce the amount of rotation required to displace the pull-wire.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman above wherein the second end of the control wire may be retracted to cause the articulation in order to provide a highly controllable system for moving the insertion device as taught by Hart (Hart, Para 4-5).

Regarding claim 9, Lucas as modified by Lieberman and Hart above discloses all of the limitations of claim 8 as discussed above.
Lucas does not clearly and explicitly disclose wherein a distance of displacement of the control wire within the guide sheath determines a degree to which the articulating portion flexes in the first direction.
However, Hart further discloses wherein a distance of displacement of a control wire determines a degree to which an articulating portion flexes in the first direction (Hart, Para 25-29; "The articulation of catheters is normally performed by actuating pull-wires that extend the length of the catheter and are attached to the distal end of an articulating section of a catheter. In order to articulate the catheter, the pull-wire is displaced at the proximal end to articulate the distal end of the catheter. Typically, the amount that an articulating section of a catheter articulates is determined by calculating the change in path length that an actuating pull-wire takes. [...] Based on the pull-wire displacement command, a motor servo can apply the appropriate electrical current to produce the amount of rotation required to displace the pull-wire.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman and Hart above wherein a distance of displacement of the control wire within the guide sheath determines a degree to which the articulating portion flexes in the first direction in order to provide a highly controllable system for moving the insertion device as taught by Hart (Hart, Para 4-5).

Regarding claim 25, Lucas as modified by Lieberman and Hart above discloses all of the limitations of claim 8 as discussed above.
Lucas does not clearly and explicitly disclose the control wire being coupled at the first end to an articulation control, the articulation control being configured to retract the second end of the control wire and thereby cause the flex.
However, Hart further discloses the control wire being coupled at the first end to an articulation control, the articulation control being configured to retract the second end of the control wire and thereby cause the flex (Hart, Para 25-29; "The articulation of catheters is normally performed by actuating pull-wires that extend the length of the catheter and are attached to the distal end of an articulating section of a catheter. In order to articulate the catheter, the pull-wire is displaced at the proximal end to articulate the distal end of the catheter. Typically, the amount that an articulating section of a catheter articulates is determined by calculating the change in path length that an actuating pull-wire takes. [...] Based on the pull-wire displacement command, a motor servo can apply the appropriate electrical current to produce the amount of rotation required to displace the pull-wire.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman and Hart above to include the control wire being coupled at the first end to an articulation control, the articulation control being configured to retract the second end of the control wire and thereby cause the flex in order to provide a highly controllable system for moving the insertion device as taught by Hart (Hart, Para 4-5).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (WO2015088961) and Rozenfeld et al. (US20150327757, hereafter Rozenfeld).
Regarding claim 19, Lucas discloses an image guided surgery (IGS) navigation system (Lucas, Pg 8, lines 16-30; “The needle systems disclosed herein comprise an outer sheath and a flexible needle. […] These features of the needle systems disclosed herein may enhance the steerability, stability, and distance/trajectory control of a needle during insertion in a minimally invasive procedure. Thus, the needle systems disclosed herein may improve the performance of steerable needles, and may increase the range of suitable applications for steerable needles. For example, in one instance, the flexible needle systems disclosed herein may enable the user to more accurately reach and sample a target biopsy location, more easily navigate around critical structures, and decrease the chance of inaccurate biopsies”) comprising:
(a) a magnetic field generator operable to provide a magnetic field (Lucas, Pg 15, lines 26-30; “The EM sensor system 235 may include one or more conductive coils that may be subjected to an externally generated electromagnetic field. Each coil of the EM sensor system 235 then produces an induced electrical signal having characteristics that depend on the position and orientation of the coil relative to the externally generated electromagnetic field”);
(b) a guide sheath comprising:
	(i) a shaft (one or more lumens) defining a central longitudinal axis (Lucas, Figure 2) and plurality of channels, the plurality of channels including:
(A) at least one working channel configured to slidably receive an instrument (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), wherein the at least one working channel is open at a distal end of the shaft (Lucas, Figures 3A-3C, 14-15, and  21-23 showing distal channel openings) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”),
 (ii) an articulating portion at a distal end of the shaft, the articulating portion having a distal end (Lucas, Pg 3, lines 4-13; “an elongate, flexible member. In one aspect, the elongate, flexible member extends from a proximal end to a distal end, and includes a sensor system”) (Lucas, Pg 17, lines 19-23; “the distal portion 234 is configured to actively articulate in response to the teleoperational assembly and/or control signals from the actuator 210”); and
(iii) a position sensor located at or distal to the distal end of the articulating portion, wherein the articulating portion is operable to change the position of the distal end of the articulating portion relative to the shaft (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”) (Lucas, Figure 15; showing the position sensor adjacent to the destination port as described in the citation above) (Lucas, Pg 36-37; “The data read by the sensor system 235 can be converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the medical instrument 805”) (Lucas, Pg 10, lines 11-17; “The teleoperational medical system 100 also includes a sensor system 108 with one or more sub-systems for receiving information about the instruments of the teleoperational assembly. Such sub-systems may include a position sensor system (e.g., an electromagnetic (EM) sensor system);”) (Lucas, Pg 15, lines 15-20; “The sensor system 235 can determine the position, orientation, speed, pose, and/or shape of the distal end 232 and/or of one or more discrete segments along the needle 225. The data read by the sensor system 235 is converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the needle 225”);
(c) a display (Lucas, Pg 10; “The teleoperational medical system 100 also includes a display system 110 for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108.”); and
(d) a processor configured to:
(i) determine a current position of the position sensor within the magnetic field (Lucas, Pg 15, lines 15-20; “The sensor system 235 can determine the position, orientation, speed, pose, and/or shape of the distal end 232 and/or of one or more discrete segments along the needle 225. The data read by the sensor system 235 is converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the needle 225”), and
(ii) display a first representation of the position of a distal end of the guide sheath on a preoperative image in real-time based on a signal generated by the position sensor in response to the magnetic field (Lucas, Pg 10-11; “The teleoperational medical system 100 also includes a display system 110 for displaying an image or representation of the surgical site and medical instrument system(s) 104 generated by sub-systems of the sensor system 108. The display 110 and the operator input system 106 may be oriented so the operator can control the medical instrument system 104 and the operator input system 106 with the perception of telepresence. Alternatively or additionally, display system 110 may present images of the surgical site recorded and/or imaged preoperatively […] the display system 110 may display a virtual visualization image in which the actual location of the medical instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images to present the surgeon with a virtual image of the internal surgical site at the location of the tip of the medical instrument”) (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”).
Lucas does not clearly and explicitly disclose an endoscope channel configured to receive an endoscope, the endoscope channel being laterally offset from the central longitudinal axis and from the at least one working channel, and an illumination channel configured to transmit light or receive a light source, the illumination channel being laterally offset from the central longitudinal axis and from the at least one working channel.
In an analogous instrument introduction system into a patient’s body field of endeavor Rozenfeld discloses an endoscope channel configured to receive an endoscope, the endoscope channel being laterally offset from a central longitudinal axis and from at least one working channel and an illumination channel configured to transmit light or receive a light source, the illumination channel being laterally offset from the central longitudinal axis and from the at least one working channel (Rozenfeld, Para 173-178; “In preferred embodiments, the port has a plurality of channels, these channels can be: A channel to accommodate a standard endoscopic camera […] at least one channel comprising optical fibers or an LED to provide additional light to the surgical field to prevent blocking or shadowing caused by the surgical tool”) (Rozenfeld, Figure 8a; showing the channels offset from the central longitudinal access and from each other, Para 95; “reference to FIG. 8A, the proximal end of the port is shown, with an embodiment of the channels 140 in which the proximal end of the channels is profiled (741)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas to include an endoscope channel configured to receive an endoscope, the endoscope channel being laterally offset from the central longitudinal axis and from the at least one working channel, and an illumination channel configured to transmit light or receive a light source, the illumination channel being laterally offset from the central longitudinal axis and from the at least one working channel in order allow for a patient to remain in a natural body position during surgery and prevent the risk of tissue damage as taught by Rozenfeld (Rozenfeld Para 3) and in order to perform procedures where these tools are required.

Regarding claim 20, Lucas as modified by Rozenfeld above discloses all of the limitations of claim 19 as discussed above.
Lucas as modified by Rozenfeld above further discloses a flexible tool positioned within the working channel of the guide sheath with a distal end of the flexible tool extending from the distal end of the articulating portion (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), wherein the processor is further configured to:
(i) determine a position of a distal end of the flexible tool (Lucas, Pg 15-16; “For example, in some embodiments, the sensor system 235 comprises a 5-DOF EM sensor configured to provide position and/or orientation data related to the tip of the needle (e.g., to allow the user to recognize where the needle tip is within the patient as the needle is extended)”), and
(ii) display a second representation of the position of the distal end of the flexible tool on the preoperative image in real-time Lucas, Pg 15-16; “(e.g., to allow the user to recognize where the needle tip is within the patient as the needle is extended)”).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Lieberman as applied to claim 1 above, and in further view of Ito et al. (US20090292171, hereafter Ito) and Duindam et al. (US20130204124, hereafter Duindam).
Regarding claim 21, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above does not clearly and explicitly disclose wherein the position sensor is configured to be integrated along an exterior surface of the destination port.
In an analogous inserted channeled device field of endeavor Ito discloses in figure 19a-19b wherein a position sensor is configured to be integrated along a destination port (Ito, Figure 19a and 19b, showing the position detection sensor 19b on the exterior of the destination port of the instrument channel) (Ito, Para 130; "Next, as shown in FIG. 19B, when the position of the treatment instrument distal end B1 is aligned to the position of the treatment instrument port 2F, that is, the reference point A1, the sensor-position detection section 22 detects the position A30 of the first position detection sensor 19A and the position A20 of the second position detection sensor 19B").
The use of the techniques of using a position sensor along a destination port taught by Ito in the invention of an inserted medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the destination port of the device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman above wherein the position sensor is configured to be integrated along the destination port point as needed to increase tracking accuracy as taught by Ito (Ito, Para 118-124).
In an analogous inserted medical device field of endeavor Duindam discloses wherein a position sensor is configured to be integrated along an exterior surface of an inserted medical device (Duindam, Para 15; "the sensor can be placed in a separate lumen in the wall of the needle, tacked in place (optionally in grooves) on the inside or outside of the needle wall, be removably inserted into the lumen of the needle (e.g., as part of a stylet), or otherwise coupled to the flexible needle along at least a portion of its length").
The use of the techniques of positioning a position on an exterior surface of a medical device taught by Duindam in the invention of an inserted medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the medical device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman and Ito above wherein the position sensor is configured to be integrated along an exterior surface of the destination port in order to allow for an effective means of monitoring and controlling the medical device as taught by Duindam (Duindam, Para 9-10).

Regarding claim 22, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above does not clearly and explicitly disclose wherein the position sensor is configured to be integrated along an interior portion of the destination port.
In an analogous inserted channeled device field of endeavor Ito discloses in figure 19a-19b wherein a position sensor is configured to be integrated along a destination port (Ito, Figure 19a and 19b, showing the position detection sensor 19b on the exterior of the destination port of the instrument channel) (Ito, Para 130; "Next, as shown in FIG. 19B, when the position of the treatment instrument distal end B1 is aligned to the position of the treatment instrument port 2F, that is, the reference point A1, the sensor-position detection section 22 detects the position A30 of the first position detection sensor 19A and the position A20 of the second position detection sensor 19B").
The use of the techniques of using a position sensor along a destination port taught by Ito in the invention of an inserted medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the destination port of the device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman above wherein the position sensor is configured to be integrated along the destination port point as needed to increase tracking accuracy as taught by Ito (Ito, Para 118-124).
In an analogous inserted medical device field of endeavor Duindam discloses wherein a position sensor is configured to be integrated along an interior portion of an inserted medical device (Duindam, Para 15; "the sensor can be placed in a separate lumen in the wall of the needle, tacked in place (optionally in grooves) on the inside or outside of the needle wall, be removably inserted into the lumen of the needle (e.g., as part of a stylet), or otherwise coupled to the flexible needle along at least a portion of its length").
The use of the techniques of positioning a position on an interior portion of a medical device taught by Duindam in the invention of an inserted medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the medical device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman and Ito above wherein the position sensor is configured to be integrated along an interior portion of the destination port in order to allow for an effective means of monitoring and controlling the medical device as taught by Duindam (Duindam, Para 9-10).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Lieberman as applied to claim 1 above, and in further view of Jacobsen et al. (US20100234724, hereafter Jacobsen).
Regarding claim 23, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above does not clearly and explicitly disclose wherein the position sensor comprises a circumferential sensor positioned around a circumference of the destination port.
In an analogous inserted medical device field of endeavor Jacobsen discloses wherein a position sensor comprises a circumferential sensor positioned around a circumference of a destination port (Jacobsen, Para 61; "A first tracking coil 142 is generally disposed around the distal end 128 of the base 102 proximate to the base opening 126.").
The use of the techniques of using a circumferential sensor positioned around a destination port of a medical device taught by Jacobsen in the invention of an inserted medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the medical device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman above wherein the position sensor comprises a circumferential sensor positioned around a circumference of the destination port in order to provide accurate positional information by providing an additional reference point as taught by Jacobsen (Jacobsen, Para 5, 45, and 54-55).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Lieberman as applied to claim 1 above, and in further view of Smith et al. (US20160045097, hereafter Smith).
Regarding claim 24, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above does not clearly and explicitly disclose wherein the articulating portion of the shaft includes a plurality of sections configured to articulate the articulating portion.
In an analogous inserted medical device field of endeavor Smith discloses in Figure 2a wherein an articulating portion of a shaft (Smith, Para 25; “Device 10 can be configured to operate with one or more instruments (not shown) used in various surgical procedures. For example, device 10 can include one or more lumens”) includes a plurality of sections configured to articulate the articulating portion (Smith, Para 28; "FIG. 2A depicts articulation section 50 curving to the right and including several articulation links 90. Any number of articulation links 90 may be configured to move relative to each other to move articulation section 50 in one or more directions relative to longitudinal axis 60").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman above wherein the articulating portion of the shaft includes a plurality of sections configured to articulate the articulating portion in order to allow for relative movement between different sections as needed as taught by Smith (Smith, Para 36).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas and Lieberman as applied to claim 1 above, and in further view of Ravi et al. (WO2018045465A1, hereafter Ravi) and Jacobsen et al. (US20100234724, hereafter Jacobsen).
Regarding claim 26, Lucas as modified by Lieberman above discloses all of the limitations of claim 1 as discussed above.
Lucas as modified by Lieberman above does not clearly and explicitly disclose a second position sensor, the position sensors being offset from one another around a circumference of the destination port.
In an analogous inserted medical device field of endeavor Ravi discloses in Figure 9 a first and second position sensor, the position sensors being offset from one another around a circumference of a medical device (Ravi, Figure 9; showing two magnetic sensors 24a and 24b offset around a circumference of the device) (Ravi, Para 53; "For instance, the detector probe 18 could include an array set of two distal magnetic sensors 24a, 24b […] Other sensors can also be arranged […] Examples of such other sensors include accelerometers, gyroscopes, and so on. One or more of the magnetic sensors 22, 24 can also be replaced with an array of such sensors ") (Ravi, Para 54; "By utilizing one or more arrays of magnetic sensors, or other sensors (e.g., accelerometers, gyroscopes] the direction from a magnetic seed 12 and the detector probe 18 can be determined and visualized.").
The use of the techniques of using two position sensors sensor positioned around a circumference of a medical device taught by Ravi in the invention of an inserted medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the medical device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman above to include a second position sensor, the position sensors being offset from one another around a circumference of the device in order to allow for better visualization of the device as taught by Ravi (Ravi, Para 54).
In an analogous inserted medical device field of endeavor Jacobsen discloses wherein a position sensor is positioned around a circumference of a destination port (Jacobsen, Para 61; "A first tracking coil 142 is generally disposed around the distal end 128 of the base 102 proximate to the base opening 126.").
The use of the techniques of using position sensors positioned around circumference a destination port of a medical device taught by Jacobsen in the invention of an inserted medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the medical device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Lieberman and Ravi above wherein the position sensors are positioned around a circumference of the destination port in order to provide accurate positional information by providing an additional reference point as taught by Jacobsen (Jacobsen, Para 5, 45, and 54-55).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas (WO2015088961), Ito et al. (US20090292171, hereafter Ito), and Glossop (US20060184016).
Regarding claim 1, Lucas discloses a guide sheath (Lucas, Pg 8, lines 16-30; “The needle systems disclosed herein comprise an outer sheath and a flexible needle. […] These features of the needle systems disclosed herein may enhance the steerability, stability, and distance/trajectory control of a needle during insertion in a minimally invasive procedure. Thus, the needle systems disclosed herein may improve the performance of steerable needles, and may increase the range of suitable applications for steerable needles. For example, in one instance, the flexible needle systems disclosed herein may enable the user to more accurately reach and sample a target biopsy location, more easily navigate around critical structures, and decrease the chance of inaccurate biopsies”) comprising:
(a) an origin port comprising one or more proximal channel openings (Lucas, Pg 17, lines 10-14; “the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”) (Lucas, Figures 21-23 showing proximal ports) (Lucas, Pg 34, lines 2-10; “In the pictured embodiment, the needle handle 605 includes a primary port 625 and a secondary port 630. In alternative embodiments, the needle handle 605 may have a different configuration and/or number of ports”) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”);
(b) a destination port comprising one or more distal channel openings, wherein the destination port is distal to the origin port (Lucas, Pg 17, lines 10-14; “the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”) (Lucas, Figures 3A-3C, 14-15, and  21-23 showing distal channel openings) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”);
(c) a shaft (one or more lumens) between the origin port and the destination port, the shaft comprising:
(i) one or more channels, wherein each channel of the one or more channels connects one proximal channel opening of the one or more proximal channel openings to one distal channel opening of the one or more distal channel openings (Lucas, Pg 17, lines 10-14; “The needle system 205 may also house cables, linkages, or other steering controls (not shown in Fig. 2) that extend between the actuator 210 and the distal end 232 to controllably bend or turn the proximal portion 233 and/or the distal portion 234 of the needle 225 […] the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), 
wherein each channel of the one or more channels is adapted to receive a flexible surgical at that channel’s proximal channel opening and guide the flexible surgical tool to that channels’ distal channel opening as the flexible surgical tool is advanced into that channel (Lucas, Pg 17, lines 10-14; “the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”), and
(ii) an articulating portion at a distal end of the shaft, wherein a distal end of the articulating portion is connected to the destination port (Lucas, Pg 3, lines 4-13; “an elongate, flexible member. In one aspect, the elongate, flexible member extends from a proximal end to a distal end, and includes a sensor system”) (Lucas, Pg 17, lines 19-23; “the distal portion 234 is configured to actively articulate in response to the teleoperational assembly and/or control signals from the actuator 210”), the destination port comprising the plurality of distal channel openings, wherein the destination port is distal to the origin port (Lucas, Pg 17, lines 10-14; “the needle 225 can define one or more additional lumens through which other medical instruments, cables, linkages, and/or other steering controls may extend.”) (Lucas, Figures 3A-3C, 14-15, and  21-23 showing distal channel openings) (Lucas, Pg 8, lines 3-9; “It will be appreciated that the terms "proximal" and "distal" are used herein with reference to a clinician manipulating an end of an instrument extending from the clinician to a surgical site. The term "proximal" refers to the portion of the instrument closer to the clinician, and the term "distal" refers to the portion of the instrument further away from the clinician and closer to the surgical site”); and
(d) a first position sensor, wherein the first position sensor is configured to cooperate with an image guided surgery (IGS) navigation system to determine a current position of the first position sensor (Lucas, Pg 29-30; “the needle jacket includes a sensor lumen 550 and a needle lumen 555. The sensor lumen 550 is configured to carry the sensor system 235 shown in Fig. 2. The sensor lumen 550 is blocked (e.g., plugged) at its distal end by a plug element 560. […] The plug element 560 may be positioned as close to the needle tip 505 as possible, thereby maximizing the sensing range of the sensor system 235 relative to the needle 500”) (Lucas, Figure 15; showing the position sensor adjacent to the destination port as described in the citation above) (Lucas, Pg 36-37; “The data read by the sensor system 235 can be converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the medical instrument 805”) (Lucas, Pg 10, lines 11-17; “The teleoperational medical system 100 also includes a sensor system 108 with one or more sub-systems for receiving information about the instruments of the teleoperational assembly. Such sub-systems may include a position sensor system (e.g., an electromagnetic (EM) sensor system);”) (Lucas, Pg 15, lines 15-20; “The sensor system 235 can determine the position, orientation, speed, pose, and/or shape of the distal end 232 and/or of one or more discrete segments along the needle 225. The data read by the sensor system 235 is converted into useable shape and/or positional information by the sensor system 108 and/or the control system 112 shown in Fig. 1. The shape and/or positional information can then be used to guide further manipulation of the needle 225”);
Lucas does not clearly and explicitly disclose wherein the first position sensor is integrated with the destination port, and a second position sensor configured to cooperate with the IGS navigation system to determine a current position of each of the second position sensor and a navigation guidewire positioned within a channel of the one or more channels, with a distal tip of the navigation guidewire positioned at the destination port, wherein the second position sensor is positioned at the distal tip of the navigation guidewire.
In an analogous inserted channeled device field of endeavor Ito discloses in figure 19a-19b wherein a first position sensor (second position detector sensor 19b) is integrated with a destination port (Ito, Figure 19a and 19b, showing the position detection sensor 19b on the exterior of the destination port of the instrument channel) (Ito, Para 130; "Next, as shown in FIG. 19B, when the position of the treatment instrument distal end B1 is aligned to the position of the treatment instrument port 2F, that is, the reference point A1, the sensor-position detection section 22 detects the position A30 of the first position detection sensor 19A and the position A20 of the second position detection sensor 19B"), and a second position sensor (first position detector sensor 19a) configured to cooperate with a navigation system to determine a current position of each of the second position sensor (Ito, Para 128-140, describing calculating the positions of both sensors as part of the navigation system), and
an instrument (treatment instrument 4) positioned within a channel, with a distal tip of the instrument positioned at a destination port of the channel (Ito, Para 43; “In an analogous inserted channeled device field of endeavor Ito discloses in figure 19a-19b”), wherein the second position sensor is positioned at the distal tip of the instrument (Ito, Figure 19a and 19b, showing the position detection sensor 19a on tip of instrument 4 and the instrument positioned at the exit of the channel) (Ito, Para 130; "Next, as shown in FIG. 19B, when the position of the treatment instrument distal end B1 is aligned to the position of the treatment instrument port 2F, that is, the reference point A1, the sensor-position detection section 22 detects the position A30 of the first position detection sensor 19A and the position A20 of the second position detection sensor 19B").
The use of the techniques of using position sensors along a destination port and on the tip of an instrument in the channel positioned at the destination port taught by Ito in the invention of an inserted medical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of tracking the destination port of the device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas wherein the first position sensor is integrated with the destination port, and a second position sensor configured to cooperate with the IGS navigation system to determine a current position of each of the second position sensor and an instrument positioned within a channel of the one or more channels, with a distal tip of the instrument positioned at the destination port, wherein the second position sensor is positioned at the distal tip of the instrument in order to allow a user to use the position sensors as reference points to each as needed to increase tracking accuracy as taught by Ito (Ito, 118-124).
In an analogous inserted medical device field of endeavor Glossop discloses wherein an inserted medical device is a navigation guidewire (Glossop, Para 15; “an apparatus for guiding a medical instrument to a target in lung may include a bronchoscope with a working channel, a catheter or other hollow lumen serving as an extension of the bronchoscope's working channel, one or more dynamic referencing devices, a tracked “navigation instrument” such as, for example, a guidewire”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucas as modified by Ito above wherein the instrument is a navigation guidewire in order to allow for dynamic referencing as needed to account for things such as patient motion as taught by Glossop (Glossop, Para 52).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793